t c summary opinion united_states tax_court paul niski petitioner v commissioner of internal revenue respondent docket no 1689-13s l filed date barry lewis weisman and william r moriarty for petitioner derek w kelley janet f appel kimberly a kazda and nina p ching for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks the court’s review pursuant to sec_6320 and sec_6330 of respondent’s determination to uphold a notice_of_federal_tax_lien filing relating to petitioner’s unpaid federal_income_tax liabilities for and the issues for decision2 are whether petitioner can dispute the underlying tax liabilitie sec_3 for the years at issue if so whether petitioner is liable for additions to tax under sec_6651 for failure to timely file a tax_return failure to timely file and sec_1all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner did not raise in his petition the issue of whether respondent abused his discretion in rejecting petitioner’s requested collection alternatives--an installment_agreement and the withdrawal of the notice_of_federal_tax_lien that issue is deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded 3petitioner does not dispute that an overpayment of dollar_figure that he claimed on the tax_return cannot be used to eliminate the tax due for or and cannot be used to reduce the tax due for petitioner also does not dispute that an overpayment of dollar_figure that he claimed on the tax_return cannot be used to reduce the tax due for the only underlying tax_liabilities still in dispute are the additions to tax under sec_6651 and and a a for failure to timely pay the tax shown on a tax_return failure to timely pay for and and an addition_to_tax under sec_6654 for the underpayment of estimated_tax for and whether respondent abused his discretion in not abating interest for and for the reasons stated herein the court holds that petitioner can dispute the underlying tax_liabilities for the years at issue petitioner is liable for the additions to tax under sec_6651 and for and and the addition_to_tax under sec_6654 for and respondent did not abuse his discretion in not abating the interest for and background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he timely filed his petition petitioner resided in massachusetts i petitioner’ sec_2002 and tax returns petitioner filed his federal individual income_tax returns for and late respondent received the late-filed tax returns on date petitioner reported the following on those tax returns item total tax1 payment federal_income_tax withholding payment prior-year claimed overpayment payment with extension federal telephone_excise_tax credit tax due or current-year claimed overpayment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- -0- -0- -0- big_number -0- big_number -0- big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number 1the term total_tax refers to the tax calculated by petitioner before the application of federal_income_tax withholding credits payments made with the requested extensions to file or any prior-year claimed overpayments the prior-year claimed overpayments that petitioner applied against the and total_tax were the remaining balances from the claimed 4for all these tax returns petitioner filed forms application_for automatic_extension of time to file u s individual_income_tax_return extending the time to file until october of the filing year all the tax returns were filed well after the extended filing dates overpayment from of dollar_figure on the late-filed tax_return petitioner directed respondent to apply the claimed overpayment from of dollar_figure against the total_tax for respondent however did not apply the claimed overpayments from or against petitioner’s total_tax for any of the subsequent years because respondent determined that the claimed overpayments from and were time-barred claims for refund respondent assessed the total_tax petitioner reported on the and tax returns minus the and extension payments and calculated additions to tax and interest in the following amounts additions to tax_year sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 -0- -0- -0- dollar_figure interest dollar_figure dollar_figure dollar_figure dollar_figure 5for respondent applied the federal_income_tax withholding of dollar_figure as a credit against the assessed total_tax of dollar_figure and reduced petitioner’s tax due to zero for respondent assessed a total_tax of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure respondent applied petitioner’s extension payment against the assessed total_tax and addition_to_tax for and reduced petitioner’s tax due for to zero respondent sent notice_and_demand for payment letters notices of balance due to petitioner’s last_known_address for and ii notice_of_federal_tax_lien filing on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien with respect to the and tax_liabilities petitioner timely filed a form request for collection_due_process or equivalent_hearing requesting an installment_agreement or withdrawal of the notice_of_federal_tax_lien as collection alternatives in an attachment petitioner asserted there is now a substantive issue regarding the treatment of certain payments reflected on these returns which issue is pending at boston appeals resolution of that matter in petitioner ’s favor would effectively eliminate the amounts that the internal_revenue_service has asserted are due the internal_revenue_service office of appeals appeals_office settlement officer settlement officer could not find and the record does not confirm the existence of any pending action with boston appeals at the time petitioner filed the form 6the form was signed by petitioner’s attorney barry l weisman as petitioner’s authorized representative mr weisman represented petitioner during the cdp proceedings by a letter dated date the appeals_office informed petitioner that his case had been received for consideration by a letter dated date the settlement officer assigned to petitioner’s case informed petitioner that she had scheduled a telephone cdp hearing for date in that letter the settlement officer requested that petitioner submit by date a form 433-a collection information statement for wage earners and self- employed individuals with supporting documentation for the last three months and a signed original tax_return for the settlement officer informed petitioner she could not consider the collection alternatives without the requested information petitioner did not submit the requested information by the deadline on date the settlement officer conducted the cdp hearing during the cdp hearing petitioner did not raise any collection alternatives including the installment_agreement or the withdrawal of the notice_of_federal_tax_lien requested on the form told the settlement officer he was sending four checks for the remaining unpaid total_tax for and and argued he should not be required to pay the additions to tax and the interest petitioner argued that even though the claimed overpayments from and could not be applied as payments to his and tax_liabilities respondent nonetheless had the moneys from the claimed overpayments from and petitioner has referred to this argument as the use of monies theory during the cdp hearing the settlement officer explained that petitioner was liable for the additions to tax and the interest because he had filed the tax returns claiming credits for the claimed overpayments from and more than three years after their due dates and notified petitioner she would not abate the additions to tax7 unless he proved reasonable_cause for filing the tax returns and paying the tax late petitioner argued that he had proven reasonable_cause for his failure to timely file and failure to timely pay because respondent already had the use of the moneys from the claimed overpayments from and when he filed his and tax returns the settlement officer determined that petitioner did not have reasonable_cause petitioner requested that the settlement officer ask her manager to review his request for abatement of the additions to tax and the interest after the cdp hearing petitioner sent the settlement officer a letter which included four checks to pay the principal amounts of federal_income_tax for 7petitioner and the settlement officer discussed abatement of the additions to tax generally without referencing for which addition_to_tax the abatement was requested and petitioner did not pay the additions to tax for failure to timely file and failure to timely pay under sec_6651 and for and the addition_to_tax for the underpayment of estimated_tax under sec_6654 for and the interest for and petitioner acknowledged that the tax due reflected the disallowed claimed overpayments from and and that the additions to tax and the interest were calculated as of the due dates of the tax returns however petitioner argued that the penalties and the interest for and should be abated in full and the penalties and the interest for and should be adjusted because it is uncontroverted that long before the and returns were due internal_revenue_service had in its hands more than 8for and petitioner paid dollar_figure and dollar_figure the total_tax reported for and respectively on date for petitioner paid a total of dollar_figure as follows dollar_figure on date with his request for an extension of time to file the tax_return dollar_figure on date with the tax_return dollar_figure on date and dollar_figure on date respondent applied the amount_paid in excess of the total_tax reported for against a portion of the assessed additions to tax for for petitioner paid a total of dollar_figure as follows dollar_figure on date with his request for an extension of time to file the tax_return dollar_figure on date with the tax_return and dollar_figure on date petitioner’s payments for equaled the total_tax reported on the late-filed return 9petitioner used the term penalties to refer to the additions to tax for failure to timely file and failure to timely pay under sec_6651 and and for the underpayment of estimated_tax under sec_6654 enough money to cover the entire liability for and and there was dollar_figure left over which was available for similarly the amount that had been timely paid in for exceeded the liability by dollar_figure and what greater justification for relief from statutory additions could there be than the fact that the money was already in the hands of the intended recipient on date the settlement officer’s team manager team manager called petitioner’s attorney and discussed petitioner’s request for abatement of the additions to tax and the interest for and the team manager determined petitioner was not entitled to an abatement of the additions to tax or the interest for the years at issue after that telephone conversation petitioner sent a letter to the team manager asking her to reconsider her decision not to abate the penalties and interest for and petitioner argued clearly the government had from petitioner before the return was due enough money to pay all the tax due for and part of dollar_figure also the government had enough money from petitioner before the return was due to pay all of the tax due for plus part of the tax due for dollar_figure there is no dispute about these numbers or the timing of the payments because petitioner ’s returns were filed late he was not allowed to use the overpayments to offset the principal_amount of tax due we do not contest that and in fact petitioner has paid the tax a second time but in these circumstances there is no justification for making him pay a third time it is not a matter of reasonable_cause there is no reason to seek an excuse for the delinquency because in terms of the money having been available to the government no delinquency exists and that is why the requested abatements of penalties and interest should be granted petitioner has rejoined the system he did so voluntarily after much personal anguish he has paid the tax in question twice to impose penalties and interest on top of that violates reason fairness and the treasury regulations the settlement officer issued a notice_of_determination on date sustaining the filing of the notice_of_federal_tax_lien for and the settlement officer rejected petitioner’s request for abatement of the additions to tax and the interest because petitioner had filed the tax returns more than three years after they were due and had not proven reasonable_cause for filing the tax returns and paying the tax late further the notice_of_determination indicated that the settlement officer did not consider an installment_agreement an offer-in-compromise or placement in currently not collectible status because petitioner had not provided the requested financial information discussion i jurisdiction and standard of review this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations to sustain the filing of a notice_of_federal_tax_lien sec_6330 see sec_6320 122_tc_287 where the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo 114_tc_176 the court reviews all other determinations for abuse_of_discretion id pincite a underlying tax liabilities--additions to tax the underlying tax_liabilities that petitioner challenges are the additions to tax assessed against the self-reported total_tax for and the term underlying tax_liability in sec_6330 includes any amount owed by a taxpayer pursuant to the tax laws including additions to tax 115_tc_329 the court reviews respondent’s determination regarding the underlying tax_liabilities de novo because petitioner did not receive a notice_of_deficiency for the years at issue did not have a prior opportunity to challenge the additions to tax and properly raised the issue of the underlying tax_liabilities during the cdp hearing see sec_6330 114_tc_604 goza v commissioner t c pincite sec_301_6320-1 q a-e2 proced admin regs the court has jurisdiction to consider a taxpayer’s tax_liabilities for years that are not the subject of a notice_of_determination insofar as they are relevant to computing his tax_liability for the years that are the subject of the notice_of_determination sec_6214 see 125_tc_14 b abatement of interest the court has jurisdiction to review the commissioner’s determinations with regard to interest that is subject_to the commissioner’s collection activities 138_tc_295 katz v commissioner t c pincite the court applies an abuse_of_discretion standard in reviewing the commissioner’s failure to abate interest 112_tc_230 112_tc_19 the commissioner’s power to abate an assessment of interest involves the exercise of discretion and we shall give due deference to the commissioner’s discretion in order to prevail a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law in failing to abate interest 113_tc_145 ii additions to tax under sec_6651 and respondent assessed additions to tax for failure to timely file and failure to timely pay under sec_6651 and for and the commissioner bears the burden of production with respect to any addition_to_tax sec_7491 the court concludes that respondent has met his burden of production for the additions to tax under sec_6651 and for and sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required tax_return on or before the specified filing_date including extensions the commissioner satisfies his burden of production for an addition_to_tax for failure to timely file by providing sufficient evidence to show that the taxpayer filed his tax returns late 127_tc_200 aff’d 521_f3d_1289 10th cir 116_tc_438 the record includes the tax returns for and that were required to be filed but were filed past the extended due dates respondent has therefore met his burden of production with respect to the additions to tax for failure to timely file under sec_6651 for and sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a required tax_return on or before the specified_payment date including extensions of time for payment the commissioner satisfies his burden of production for an addition_to_tax for failure to timely pay by providing sufficient evidence to show that a taxpayer paid the amount required to be shown on a tax_return for the year at issue after the due_date wheeler v commissioner t c pincite glover v commissioner tcmemo_2010_228 tax ct memo lexi sec_262 at barred overpayments may not be credited against the tax required to be shown on a tax_return for purposes of the additions to tax under section a and mason v commissioner tcmemo_2001_58 tax ct memo lexi sec_75 at petitioner does not dispute that the claimed overpayments from and were untimely and that sec_6511 precluded the claimed overpayments from being credited against the total_tax the tax required to be shown on the tax returns reported on the and tax returns petitioner paid the total_tax in full for and and portions of the total_tax for and after the due dates see supra note therefore respondent has met his burden of production with respect to the additions to tax for failure to timely pay under sec_6651 for and the burden of showing reasonable_cause under sec_6651 and remains with petitioner see higbee v commissioner t c pincite a taxpayer is not liable for an addition_to_tax for failure to timely file a tax_return or an addition_to_tax for failure to timely pay the tax shown on a tax_return if he shows the untimeliness or failure is due to reasonable_cause and not due to willful neglect sec_6651 and higbee v commissioner t c pincite if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause sec_301_6651-1 proced admin regs the taxpayer can show that he did not act with willful neglect if he can prove that the late filing did not result from a ‘conscious intentional failure or reckless indifference ’ 99_tc_202 quoting 469_us_241 to prove reasonable_cause for failure to timely pay the amount shown as tax on a tax_return the taxpayer must show that he exercised ordinary business care and prudence in providing for the payment of his tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he paid the tax on the due_date sec_301_6651-1 proced admin regs petitioner does not allege reasonable_cause in his petition nor does he discuss it in his posttrial brief issues not addressed in petitioner’s petition are deemed conceded and issues not addressed in petitioner’s brief may be deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded rule e and requiring that a party’s brief state the points and arguments on which he relies 138_tc_228 finding that the taxpayer abandoned his claim by failing to raise the issue in his briefs even if the issue were not deemed conceded petitioner has not asserted or submitted any evidence to show that he had reasonable_cause for filing the tax returns or paying the tax due late for and petitioner has also not asserted or submitted evidence showing that his failure to timely file and failure to timely pay were not due to willful neglect for the years at issue rather petitioner indicated in his letter to the settlement officer that i t is not a matter of ‘reasonable cause ’ there is no reason to seek an excuse for the delinquency because in terms of the money having been available to the government no delinquency exists the court concludes that petitioner has neither asserted nor proven that reasonable_cause existed for the late filing of the tax returns or the late payment of the tax shown on the tax returns therefore petitioner is liable for the additions to tax under sec_6651 and for and iii addition_to_tax under sec_6654 respondent also assessed an addition_to_tax for the underpayment of estimated_tax under sec_6654 for sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 a taxpayer has an obligation to pay estimated_tax only if he or she has a required_annual_payment wheeler v commissioner t c pincite the required_annual_payment is equal to the lesser_of of the tax shown on the taxpayer’s tax_return for that year or if no return is filed of the tax for such year see sec_6654 or if the taxpayer filed a tax_return for the immediately preceding_taxable_year of the tax shown on that tax_return see sec_6654 the amount of the underpayment under sec_6654 is the excess of the required_installment of estimated_tax over the amount of the installment paid on or before the due_date of the installment sec_6654 10the applicable_percentage with respect to petitioner is because the adjusted_gross_income on the tax_return was less than dollar_figure see sec_6654 if a taxpayer challenges the sec_6654 addition_to_tax the commissioner must introduce evidence to prove that the taxpayer had an obligation to make estimated_tax payments for the year at issue by showing whether the taxpayer filed a tax_return for the prior year and if so the amount of tax shown on that tax_return sec_6654 sec_7491 wheeler v commissioner t c pincite petitioner filed a tax_return for that showed tax of dollar_figure petitioner filed a tax_return for that showed tax of dollar_figure petitioner’s required_annual_payment for was dollar_figure of the tax for which is less than of the tax for petitioner did not pay any estimated_tax for on or before the due dates of the installments respondent has therefore satisfied his burden of production as to the addition_to_tax for the underpayment of estimated_tax for the addition_to_tax under sec_6654 is mandatory regardless of extenuating circumstances or reasonable_cause unless a taxpayer can place himself under one of the exceptions provided in that section 75_tc_1 33_tc_1071 sec_6654 provides three exceptions to the applicability of the sec_6654 addition_to_tax first the addition_to_tax is not applicable if the tax shown on the taxpayer’s tax_return for the year in question or if no tax_return is filed the taxpayer’s tax for that year reduced by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the taxpayer’s liability for tax for the preceding year was zero sec_6654 third the addition_to_tax may be waived under two circumstances if a casualty a disaster or other unusual circumstances would make it inequitable or against good conscience to impose the addition_to_tax or if the taxpayer has retired after attaining the age of or become disabled and the underpayment of estimated_tax was due to reasonable_cause and not willful neglect sec_6654 and b on the basis of the record none of these exceptions applies thus petitioner is liable for the sec_6654 addition_to_tax for see sec_6654 e grosshandler v commissioner t c pincite estate of ruben v commissioner t c pincite the amount of estimated_tax for purposes of determining the addition_to_tax under sec_6654 is reduced by the amount of allowable overpayment credits sec_6654 an overpayment may not be credited against estimated_tax for a subsequent taxable_year unless the claim for credit was filed within the period set forth in sec_6511 see stephenson v commissioner tcmemo_1995_32 tax ct memo lexi sec_35 at as previously discussed petitioner does not dispute that the claim for the credit of the overpayment for was untimely and barred under sec_6511 therefore the barred claimed overpayment from did not reduce the amount of estimated_tax due for petitioner thus failed to timely pay the estimated_tax for and is liable for the addition_to_tax under sec_6654 iv petitioner’s equitable argument regarding the additions to tax petitioner argues that it is inequitable for respondent to assess the additions to tax because the disallowed claimed overpayments from and were moneys in respondent’s hands petitioner asserts that not counting the claimed overpayments from and in calculating the additions to tax is harsher than the treatment imposed upon a person determined to have filed a fraudulent return because petitioner has paid his taxes twice petitioner concedes that there are not any reported cases on point to support his arguments the court understands petitioner’s assertion to be that for purposes of the additions to tax the claimed overpayments from and should be considered the first time he paid the tax due for and and that his subsequent payments see supra note in satisfaction of the tax due for each of those years should be considered the second time he paid the tax due congress set forth very specific rules for when tax is paid or not paid and when additions to tax penalties and interest should be charged or not charged larkin v commissioner tcmemo_2014_195 at aff’d 626_fedappx_913 11th cir a tax for a particular year is not paid_by money generally held by the irs but rather by money assigned as payment of the tax for that year 483_f3d_1345 fed cir whether or not the barred claimed overpayments from and are characterized as moneys generally in respondent’s hands they are not considered payments for purposes of calculating the additions to tax the court is bound by the strict terms of the statutory provisions that limit credits or refunds for overpayments to those properly claimed within three years of the date they are paid 116_tc_60 see sec_6511 as a matter of law amounts paid or deemed paid more than three years before a tax_return claiming them is filed cannot reduce or eliminate the additions to tax see mason v commissioner tax ct memo lexi sec_75 at stephenson v commissioner tax ct memo lexi sec_35 at v interest respondent also assessed interest for which petitioner is liable for and sec_6601 provides that if a taxpayer fails to pay the tax imposed then interest shall accrue from the date that the tax payment is due until the date it is paid petitioner does not dispute that respondent properly disallowed the claimed overpayments from and under sec_6511 the tax at issue for and was therefore not paid when due rather the tax was fully paid as of the time petitioner submitted four checks after the cdp hearing see supra note the additions to tax were also not paid when due and remain unpaid therefore respondent properly assessed the interest on the balances due for the years at issue during the cdp hearing and in his petition petitioner raised vague and general challenges to the assessed interest the court generally lacks jurisdiction over issues concerning interest computed under sec_6601 122_tc_384 the court has jurisdiction under sec_6404 to review for abuse_of_discretion the commissioner’s refusal to abate interest under sec_6404 woodral v commissioner t c pincite however petitioner has neither argued nor shown that section applies instead petitioner generally argues that the assessment of the interest is inappropriate because respondent had the use of the moneys--namely the federal_income_tax withholding and the extension payment this is the same equitable argument petitioner asserted regarding the additions to tax as previously discussed congress has set forth very specific rules for when tax is paid or not paid and when the interest should be charged or not charged see supra p as previously discussed see supra note the claimed overpayments from and were not payments against the total_tax for or even if respondent did have moneys in the amounts of the claimed overpayments as petitioner argues congress has not provided any specific or general rules allowing or mandating respondent to apply the moneys that constituted the expired credits for overpayments to eliminate or reduce the interest assessed against the tax_liabilities at issue see larkin v commissioner at petitioner cites three cases 588_f2d_342 2d cir 36_fedclaims_680 and sequa corp v united_states no kmw u s dist lexis s d n y date as authority for his position that respondent should have abated the interest for and because respondent had the use of the claimed overpayments from and the cases petitioner cites are distinguishable and do not establish the broad proposition petitioner attributes to them in all three cases the courts interpreted sec_6601 as imposing interest on the underpayment_of_tax starting from the date the tax becomes both due and unpaid avon prods f 2d pincite may dep’t stores fed cl pincite sequa corp u s dist lexis at in these cases the taxes were both due and paid in fact overpaid as of the due dates of the tax returns avon prods f 2d pincite may dep’t stores fed cl pincite sequa corp u s dist lexis at the courts applied the use of monies principle to the overpayments held by the government from the dates the underlying tax had been fully paid up to the time the overpayments were actually used as payments the time at which the overpayments were no longer available to the government avon prods f 2d pincite may dep’t stores fed cl pincite sequa corp u s dist lexis at the courts held that the government was not deprived of the use of those monies for that period during which the government undisputably possessed those funds may dep’t stores fed cl pincite see avon prods f 2d pincite sequa corp u s dist lexis at here unlike the tax in the cases cited the tax at issue was not paid_by the time it became due because the claims to the overpayments from and on the and tax returns were barred by sec_6511 the courts in those cases did not address whether the use of monies principle extended to overpayments disallowed under sec_6511 as petitioner suggests therefore the cases petitioner cites are not applicable accordingly the court concludes that respondent did not abuse his discretion in not abating the interest for and vi verification at the conclusion of the cdp hearing the settlement officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 see sec_6320 the record establishes that the settlement officer verified that the requirements of all applicable law and administrative procedure were met in the processing of petitioner’s case considered all the relevant issues petitioner raised including the challenges to the additions to tax and the interest and considered whether the notice_of_federal_tax_lien filing balanced the government’s interest in the efficient collection of tax with petitioner’s concern that the collection action be no more intrusive than necessary see sec_6330 117_tc_183 conclusion for the reasons discussed above the court sustains respondent’s determination in the notice_of_determination and holds that petitioner is liable for the additions to tax for failure to timely file and failure to timely pay under sec_6651 and for and and the addition_to_tax for the underpayment of estimated_tax under sec_6654 for and respondent did not abuse his discretion in not abating the interest for and respondent may proceed with the collection action as determined in the notice_of_determination in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above the court finds them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
